DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. Patent # 10,521,020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record Mowatt (2018/0068474) teaches a system (Fig 7) comprising: one or more computer processors (para [0120] Computing system 700 includes a processing system 702, which can include a logic processor (and may even include multiple processors of same or different types),); one or more computer memories (para [0120] a storage system 704,; para [0123]); a set of instructions incorporated into the one or more computer memories (para [0122] The processing system 702 may be configured to execute instructions that are part of one or more applications, programs, routines, libraries, objects, components, data structures, or other logical constructs. Such 
Regarding claim 2, prior art of record fails to teach the following claim limitations of “based on the sensor data indicating that a motion of the mixed reality user interface device has a velocity below the velocity threshold, displaying the user interface element according to the display instructions”; in combination with all other claim limitations. Regarding claim 9, prior art of record fails to teach the following claim limitations of “based on the sensor data indicating that a motion of the mixed reality user interface device is below the velocity threshold, displaying the user interface element according to the display instructions”; in combination with all other claim limitations. Regarding claim 15, prior art of record fails to teach the following claim limitations of “based on the sensor data indicating that a motion of the mixed reality user interface device is below the velocity threshold, displaying the user interface element according to the display instructions”; in combination with all other claim limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PREMAL R PATEL/Primary Examiner, Art Unit 2623